United States Court of Appeals
                     For the First Circuit

No. 12-2273

                    UNITED STATES OF AMERICA,

                            Appellee,

                               v.

                        GERALDO GONZALEZ,

                      Defendant, Appellant.


          APPEAL FROM THE UNITED STATES DISTRICT COURT

                FOR THE DISTRICT OF NEW HAMPSHIRE

         [Hon. Joseph N. Laplante, U.S. District Judge]



                             Before

                   Thompson, Selya and Lipez,

                         Circuit Judges.



     Jane Elizabeth Lee on brief for appellant.
     John P. Kacavas, United States Attorney, and Seth R. Aframe,
Assistant United States Attorney, on brief for appellee.



                        November 20, 2013
            SELYA, Circuit Judge.        This appeal tees up a question

that has divided our sister circuits: does Federal Rule of Criminal

Procedure 32, entitled "Sentencing and Judgment," apply to a

sentencing proceeding that follows the revocation of a term of

supervised release?     We decline the opportunity to take a swing at

answering this question.        Discretion is often the better part of

valor, and courts should not rush to decide unsettled legal issues

that can easily be avoided.

            Taking this prudential path, we bypass the Rule 32

question and address the appellant's claims on the merits.              After

careful consideration, we affirm the sentence imposed.

            We start with the travel of the case. On April 18, 2006,

a federal grand jury sitting in the District of New Hampshire

charged defendant-appellant Geraldo Gonzalez with possession of

cocaine with intent to distribute.           See 21 U.S.C. § 841(a)(1).

After accepting a guilty plea, the district court sentenced the

appellant   to   a   30-month   term    of   immurement   plus   3   years   of

supervised release.

            The appellant served his prison sentence but, during his

ensuing supervised release, flunked drug tests administered by the

probation department.       Following a hearing, the district court

revoked his term of supervised release, sentenced him to serve 6

months in prison, and imposed a new 30-month supervised release

term.


                                       -2-
          Once again, the appellant served his prison sentence

without apparent incident.    Withal, his second supervised release

stint proved to be no more successful than his first.          We offer a

decurtate account of four incidents that collectively inform the

appellant's fall from grace.

          •       Nashua   Incident.     In    December   of   2011,   the

appellant was eyeing a group of three women at a nightclub in

Nashua, New Hampshire. The women asked the appellant to move away.

When he refused, the women attacked him and he responded in kind.

The police arrived and broke up the altercation.

          •       Portsmouth Incident.        On January 13, 2012, the

appellant and his quondam girlfriend were at a bar in Portsmouth,

New Hampshire.   According to the woman, the appellant struck her

several times.   At her instigation, a criminal complaint was filed

in state court charging the appellant with simple assault, criminal

threatening, and witness tampering.       At the time of the later

revocation hearing, these charges remained pending and unresolved.

          The appellant says that no such assault transpired and

that the events limned in the criminal complaint are fabrications.

Despite his protestations of innocence, the appellant's probation

officer filed a notice of violation based on the Portsmouth

incident and the related charges. A federal warrant issued for the

appellant's arrest.




                                 -3-
            •       Lawrence Incident.         While attempting to execute

this warrant, United States Marshals spotted a car in Lawrence,

Massachusetts.     They believed that the appellant was driving the

vehicle.   They tried to effect a stop but, after a short chase, the

driver eluded them.         The car was later found abandoned; its

contents included shooting targets and two egg-shaped balls filled

with a white powder.

            •       New Jersey Incident.           On February 22, 2012, while

driving in New Jersey, the appellant fell asleep at the wheel and

wrecked his car. When police responded to the crash, the appellant

furnished false identification.         The officers were not bamboozled;

they ferreted out the appellant's true identity and arrested him

for possession of a simulated document.                 After a brief stay in a

New Jersey jail, the appellant was transferred to federal custody.

            At a hearing held on October 9, 2012, the appellant

pleaded guilty to three supervised release violations: failure to

make    required    daily   phone      calls       to    receive    drug-testing

instructions;      commission     of   a     new    state     criminal    offense

(possession of a simulated document); and leaving the jurisdiction

without permission of either the court or the probation officer.

The court asked questions about the two counts pertaining to the

New    Jersey   incident,   and    also      commented      about   the   Nashua,

Portsmouth, and Lawrence incidents.           At the end of the hearing the

court, surveying the tableau created by descriptions of the four


                                       -4-
incidents, revoked the extant term of supervised release.        It then

sentenced the appellant to a flat 18-month incarcerative term

(without   any   additional   period   of   supervised   release).   The

appellant responded by prosecuting this timely appeal.

           In this venue, the appellant attacks his sentence on two

grounds.    First, he asserts that the district court violated

Federal Rule of Criminal Procedure 32(i)(3)(B) by failing to make

rulings on controverted issues of fact raised at sentencing.

Second, he asserts that the court's factfinding vis-à-vis the

Nashua incident was not only clearly erroneous but also adversely

affected his sentence.

           The appellant gives the heaviest emphasis to his Rule 32

argument. At the outset, we note that it is uncertain whether Rule

32 applies at all to revocation of a term of supervised release.

The Eleventh Circuit has stated that "[i]t is clear from the

language of Rule 32 that it does not apply to revocation hearings."

United States v. Jackson, 417 F. App'x 872, 874 (11th Cir. 2011)

(per curiam); accord United States v. Hernandez-Gonzalez, 163 F.

App'x 520, 522 (9th Cir. 2006).    In the same vein, some courts have

declined to import Rule 32's grant of a right of allocution into

supervised release revocation proceedings, reasoning that to do so

would render Rule 32.1, entitled "Revoking or Modifying Probation

or Supervised Release," superfluous.        See, e.g., United States v.

Waters, 158 F.3d 933, 944 (6th Cir. 1998) ("There is no indication


                                  -5-
that Congress intended [the] additional requirements [of Rule 32]

to apply to supervised release sentencing.").                   However, other

courts have held that Rule 32 and Rule 32.1 are designed to work

together in a complementary, not mutually exclusive, fashion.1

See, e.g., United States v. Patterson, 128 F.3d 1259, 1261 (8th

Cir. 1997) (per curiam); United States v. Rodriguez, 23 F.3d 919,

921 (5th Cir. 1994).

                 We need not try to cut a passable swath through this

thicket. Assuming for argument's sake, favorably to the appellant,

that Rule 32 does apply to revocation proceedings, the appellant's

claim nonetheless fails.

                 Before embarking on an explanation of our reasoning, we

pause to say a few words about the standard of review.             We normally

review de novo a sentencing court's compliance vel non with the

strictures of Rule 32.         United States v. González-Vélez, 587 F.3d

494, 508 (1st Cir. 2009).         Here, however, the government contends

that       the   appellant's   failure    to   articulate   a   particularized

objection below constrains our analysis to plain error.                We need




       1
       This specific conflict with respect to the right of
allocution has now been resolved by a change in the rules. See
United States v. Carruth, 528 F.3d 845, 846 (11th Cir. 2008) (per
curiam).   The advisory committee notes that accompany the 2005
amendments to Rule 32.1 point out that Rule 32.1(b)(2), as amended,
now explicitly provides for allocution rights at revocation
hearings. Fed. R. Crim. P. 32.1 advisory committee's note (2005
amendments).

                                         -6-
not resolve this contretemps: even under the more appellant-

friendly lens of de novo review, the claim of error is unavailing.

            The    claim    of   error     focuses    specifically     on   Rule

32(i)(3)(B).      This provision states that, at sentencing, the court

"must — for any disputed portion of the presentence report or other

controverted matter — rule on the dispute or determine that a

ruling is unnecessary either because the matter will not affect

sentencing, or because the court will not consider the matter in

sentencing." For present purposes — and without deciding the issue

— we treat the revocation report as the functional equivalent of a

presentence report.

            It is apodictic that, for the requirements of Rule

32(i)(3)(B) to attach, the defendant must first raise a factual

dispute on which the district court can rule. See United States v.

McGee, 529 F.3d 691, 700 (6th Cir. 2008) (explaining that "facts

must be sufficiently controverted to trigger the sentencing court's

fact-finding      duty"    (internal     quotation    marks   omitted)).       A

defendant may fulfill this prerequisite by a written objection to

the facts set forth in a presentence report, see Fed. R. Crim. P.

32(f)(1), or, if there is good cause for the delay, by a speaking

objection   at     the    sentencing     hearing,    see   Fed.   R.   Crim.   P.

32(i)(1)(D).      There is nothing in the record to indicate that the

appellant pursued either avenue.




                                       -7-
                  The only relevant writing submitted by or on behalf of

the appellant to the district court prior to the revocation hearing

was a sentencing memorandum (the Memorandum).                            The Memorandum did

not contain any objection to the facts limned in the revocation

report.           Nor     has   the    appellant       identified         anything     in   the

Memorandum that plausibly could be so construed.

                  By the same token, during the course of the revocation

hearing the appellant did not dispute any of the circumstances of

the Nashua, Portsmouth, or Lawrence incidents.2                                To the precise

contrary, defense counsel specifically advised the court of the

appellant's decision not to contest or otherwise offer conflicting

evidence regarding those three incidents.

                  The colloquy that occurred at the revocation hearing

bears       out    this    conclusion.         As     to    the   Nashua       incident,    the

prosecutor          indicated     that    he    had    no    reason       to    question    the

appellant's account.                  As to the Portsmouth incident, defense

counsel lamented the fact that the revocation report referred to

the incident at all, but agreed that there were no "procedural or

constitutional            infirmit[ies]"       arising        out    of     the    revocation

report's          description     of    that    incident.           As    to    the   Lawrence

incident, defense counsel acknowledged that he "kn[e]w that's



        2
       We limit our inquiry to these three incidents because, in
his brief on appeal, the appellant has not raised even the
slightest question concerning the district court's treatment of the
facts surrounding the New Jersey incident.

                                               -8-
something that [the court] would consider because it's in a report

and it's not good for" his client; thus, he was "not going to

litigate that."

          The appellant has a fallback position.    He insists that

the court's very discussion of the Nashua, Portsmouth, and Lawrence

incidents transformed them into "controverted matter[s]" for the

purpose of Rule 32(i)(3)(B).   This broadside distorts the district

court's remarks.   To the extent that the district court mentioned

the Nashua, Portsmouth, and Lawrence incidents, it was to question

whether the undisputed facts surrounding those incidents affected

the appropriateness of a further term of supervised release.    The

court mused that, regardless of the exact cause, the appellant

found ways to get himself into "jams constantly."   The ubiquity of

these "jams" cast a negative light on his ability to be supervised

adequately.3

          Seen in this light, "it [was] the significance of the

activities, not the activities themselves, that [was] in question."

United States v. Saxena, 229 F.3d 1, 10 (1st Cir. 2000).    The law

is clear that the court was free to draw inferences from the

undisputed facts without tripping over Rule 32(i)(3)(B).    In this

regard, Rule 32(i)(3)(B) "imposes an obligation upon the court to


     3
        The court's perspective on the Nashua incident is
illustrative. With respect to that incident, the court noted that
any way it was sliced, the appellant had thrust himself into an
altogether avoidable situation that morphed into a physical
altercation requiring police involvement.

                                -9-
resolve contested facts that are material to a sentencing decision,

but that obligation does not extend to opinions and conclusions"

drawn by the court from unchallenged facts. Id. at 11 (emphasis in

original); see United States v. Garcia, 954 F.2d 12, 19 (1st Cir.

1992) (sentencing court's reliance on presentence report proper

when appellant couched objections "exclusively as interpretations

of    the   facts,   not    as     challenges   to     the    underlying        facts

themselves").

             Relatedly,     the    appellant    claims       that    he   did     not

understand why the revocation report discussed matters that the

government did not intend to pursue.            This concern obviously goes

to the mere inclusion of the statements, not to any doubts about

their factual accuracy.           See United States v. Melendez, 279 F.3d

16,   18    (1st   Cir.    2002)    (per    curiam).         Consequently,       Rule

32(i)(3)(B) is not implicated.

             That ends this aspect of the matter.                   We find that,

regardless of which standard of review applies, the appellant has

not made out a viable claim under Rule 32(i)(3)(B).

             This leaves one last claim of error.                   The appellant

suggests that the district court's factfinding with respect to the

Nashua incident was faulty.                This suggestion can be swiftly

rebuffed.

             As we already have explained, the government chose not to

contest the appellant's account of the Nashua incident.                   The court


                                       -10-
cannot have erred in finding facts regarding the Nashua incident

when it did not find facts at all but, rather, merely accepted the

parties' agreed version of the facts.   See, e.g., United States v.

Torres-Vázquez, 731 F.3d 41, 45-46 (1st Cir. 2013) (finding no

error in district court's reliance on factual account when parties

were in agreement about the facts).

            We need go no further. For the reasons elucidated above,

the sentence is



Affirmed.




                                -11-